DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 are pending in the application and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton et al. (US 2008/0264149 A1) hereinafter Hazelton and Hall et al. (US 2014/0331752 A1) hereinafter Hall.
Claim 1:
Hazelton discloses a system for calibrating an Engine Control Unit (ECU) of a vehicle, [Abstract; Fig. 1, Item 24] the system comprising: at least a dynamometer; at least one actuator; [Para. 0030; Fig. 1, Item 16].
	Hazelton doesn’t explicitly disclose a local computer interfaced with and configured to operate the at least one dynamometer and the at least one actuator; and a 
	However, Hall does disclose a local computer interfaced with and configured to operate the at least one dynamometer and the at least one actuator; and a remote computer connected to the local computer through a central server by a first networking device and a second networking device, the remote computer being configured to: upload instructions to the central server; execute the instructions through the local computer to operate the dynamometer and the at least one actuator; and calibrate the ECU. [Para. 0037, 0077]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Hazelton with the disclosure of Hall to enable performing engine diagnostics from remote locations.
Claim 3:
Hazelton and Hall, as shown in the rejection above, disclose all the limitations of claim 1.
Hazelton also discloses wherein said the at least one actuator includes at least one of a throttle actuator, a brake actuator, a gear actuator, a clutch actuator, and a fuel injection module. [Para. 0030]
Claim 4:

Hazelton doesn’t explicitly disclose wherein the remote computer is further configured to: selectively upload and execute instructions corresponding to the at least one actuator based on a selection by a client.
However, Hall does disclose wherein the remote computer is further configured to: selectively upload and execute instructions corresponding to the at least one actuator based on a selection by a client. [Para. 0035-0038, 0077]
Claim 5:
Hazelton discloses a method for calibrating an Engine Control Unit (ECU) of a vehicle, the vehicle being operated by a dynamometer and at least one actuator [Para. 0030; Fig. 1, Items 16, 24].
Hazelton doesn’t explicitly disclose calibrating through a local computer, the method comprising: connecting a remote computer to the local computer through a central server; uploading instructions to the central server with the remote computer; and executing the instructions with the local computer to calibrate for said ECU.
However, Hall does disclose calibrating through a local computer, the method comprising: connecting a remote computer to the local computer through a central server; uploading instructions to the central server with the remote computer; and executing the instructions with the local computer to calibrate for said ECU. [Para. 0037, 0077]
It should be noted that the device of Hall suggests that the local or remote computer can be configured to perform functions locally, remotely, or partially on both.

Claim 7:
Hazelton and Hall, as shown in the rejection above, disclose all the limitations of claim 5.
	Hazelton doesn’t explicitly disclose wherein the method is performed in at least one of an automatic process and a guided process through a user intervention.
	However, Hall does disclose wherein the method is performed in at least one of an automatic process and a guided process through a user intervention. [Para. 0044]
Claim 8:
Hazelton discloses a device for calibrating an Engine Control Unit (ECU) of a vehicle, said the vehicle being positioned on at least one roller of a dynamometer and being operated with at least one actuator, the dynamometer and the at least one actuator being interfaced with the device [Para. 0030; Fig. 1, Items 16, 24].
Hazelton doesn’t explicitly disclose device being configured to: connect to a central server through a second networking device; download at least one instruction from the central server; execute the at least one instruction to operate the dynamometer and the at least one actuator, and calibrate the ECU.
However, Hall does disclose device being configured to: connect to a central server through a second networking device; download at least one instruction from the central server; execute the at least one instruction to operate the dynamometer and the at least one actuator, and calibrate the ECU. [Para. 0037, 0077]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Hazelton with the disclosure of Hall to enable performing engine diagnostics from remote locations.
Claim 9:
Hazelton and Hall, as shown in the rejection above, disclose all the limitations of claim 8.
Hazelton doesn’t explicitly disclose wherein the device is further configured to: upload results of the calibration to the central server for analysis.
However, Hall does disclose wherein the device is further configured to: upload results of the calibration to the central server for analysis. [Para. 0037, 0077]
Claim 10:
Hazelton and Hall, as shown in the rejection above, disclose all the limitations of claim 8.
Hazelton doesn’t explicitly disclose wherein the device is a local computer.
However, Hall does disclose wherein the device is a local computer. [Para. 0037, 0077]

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton and Hall as applied to claims 1 and 5 above, and further in view of Romba (US 2016/0131067 A1) hereinafter Romba.
Claim 2:

Hazelton doesn’t explicitly disclose wherein the remote computer is further configured to: display a result uploaded to the central server, the result being uploaded to the central server by the local computer after an end of the calibration.
However, Romba does disclose wherein the remote computer is further configured to: display a result uploaded to the central server, the result being uploaded to the central server by the local computer after an end of the calibration. Para. 0027-0028]
Claim 6:
Hazelton and Hall, as shown in the rejection above, disclose all the limitations of claim 5.
Hazelton doesn’t explicitly disclose uploading a result of the calibration to the central server with the local computer; and displaying the result with the remote computer.
However, Romba does disclose uploading a result of the calibration to the central server with the local computer; and displaying the result with the remote computer. Para. 0027-0028]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conroy (US 2002/0018982 A1), Sugihara (US 2017/0167629 A1), Kerecsen (US 2020/0294401 A1), Pietron (US 2016/0281845 A1), and He (US . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747